On Motion for Rehearing.
Appellant first insists that the majority was in error in concluding that the suit was in effect one to remove cloud from title to land; and, second, that the dissenting Justice was in error in concluding that the suit had not been filed in due time. The majority did not and will not undertake to discuss or determine the questions suggested in the dissenting opinion, but we feel that we must adhere to the view originally expressed in this suit. In its nature, at least, it was one which has for its purpose an ultimate relief sought in a suit to remove cloud upon title to land cast by the execution and delivery of a constable's deed to C.J. and D. T. Grammer. In this view, it is insisted that we are in conflict with the decision of section B of our Commission of Appeals in the case of Garza v. Kenedy, 299 S.W. 231.
We think, however, that that case is clearly distinguishable from the one before us. It seems clear to us that in the Garza Case the question determined was that the suit there constituted a direct and not a collateral attack upon the Judgment, as had been decided by the Court of Civil Appeals. By reference to the opinion of the Court of Civil Appeals, reported in 291 S.W. 616, it will be seen that that court construed the attack upon the judgment under consideration as presenting irregularities only, and not as a void judgment. We do not read the opinion of the Commission as holding otherwise, and the defects in the judgment there complained of being but irregularities, not seasonably corrected on a motion for rehearing, by appeal or otherwise, the only remedy of the complaining party was by an independent suit, as the Commission held. We agree with the conclusion of the Commission that under such circumstances it would be necessary to set aside the judgment before further relief in the way of recovery of title to land or removing cloud therefrom, and that the suit considered was proper and constituted a direct attack upon the judgment.
In the case considered by us, however, appellant, originally and in the motion for new trial, insisted that the judgment he attacks is absolutely void, and we have so treated it; it being one in favor of no person, corporation, or association having a legal entity. We quote the following definition of a void judgment from the opinion of the lamented Judge Neill, formerly of the San Antonio Court of Civil Appeals, in the case of Newman v. Mackey, 37 Tex. Civ. App. 85, 83 S.W. 31:
"If a judgment is void, it is, in legal effect, no judgment at all. It is a mere brutum fulmen, by which no rights are divested, and from which none can be obtained. It neither binds nor bars any one. All acts performed under it and claims flowing out of it are void. It is good nowhere, and is bad everywhere. It can be attacked directly or collaterally, or in any other way, by anybody and everybody. Freem. on Judg. § 117; Graham v. East Texas, etc., Co. (Tex.Civ.App.)50 S.W. 579, and authority cited; Earle v. McVeigh, 91 U.S. 503, 23 L. Ed. 398."
If the judgment under consideration in fact be void, as appellant insists, and as we have held, it is of no effect whatever. It constitutes no obstacle to any relief to which appellant may be entitled, and in this suit, as *Page 782 
originally pointed out, appellant seeks no relief indicated by his pleadings, other than a cancellation of the constable's deed to C.J. and D. T. Grammer. There is no prayer in behalf of appellant that he recover from Nowell  Son, or the members of that firm, the moneys received by virtue of the execution sale, nor is it alleged that Nowell 
Son, or any one of its members, have attempted or are threatening any further execution of the judgment, and to set it aside would be to do a useless thing. So that, as it seemed to us before and seems now, the evident purpose of the suit — the end in view — was to secure the annulment of the constable's deed. This, in substance and effect, we think was in its nature an effort to remove cloud from title, a subject over which the justice court and county court both were without jurisdiction.
The motion for rehearing will accordingly be overruled.